DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a chiral organic ligand” given by Chemical Formula 1 or 2. The recitation of the limitation “ligand” renders the scope of the claim confusing given that a “ligand” is defined as a molecule, ion, or atom that is attached to the central atom of a coordination compound, a chelate or other complex, see attached pages of Hawley’s Condensed Chemical Dictionary.  However, Chemical Formula 1 or 2 does not recite a structure or formula that is attached to a central atom of a coordination compound. To that end it is noted that the instant Specification does not provide a working or technical definition of “ligand” or “chiral organic ligand” that falls outside the scope of what of ordinary skill in the art would consider a 

Claim 1 recites that that R2, R4, R6, and R8 are any one selected from the group consisting of C1 to C5 alkyl group and C1 to C5 aryl groups. The recitation of the C1 to C5 aryl group renders the scope of the claim confusing given that it is unclear how a C1, C2, C3, or C4 aryl groups exist. That is, an aryl group or compound is an aromatic hydrocarbon having a ring structure characteristic of benzene, naphthalene, etc. To that it noted that the instant Specification does not provide a working or technical definition of “aryl”. That is, the instant Specification does not provide a definition that defines aryl as encompassing heteroaromatic rings. Thus, it is unclear how one can obtain aromatic hydrocarbon rings from C1, C2, C3, or C4 can form an aromatic ring.

Claim 2 recites that that R2, R4, R6, and R8 are any one selected from the group consisting of C1 to C3 alkyl group and C1 to C3 aryl groups. The recitation of the C1 to C3 aryl group renders the scope of the claim confusing given that it is unclear how a C1, C2 or C3 aryl group exists. That is, an aryl group or compound is an aromatic hydrocarbon having a ring structure characteristic of benzene, naphthalene, etc. To that it noted that the instant Specification does not provide a working or technical definition of “aryl”. That is, the instant Specification does not provide a definition that defines aryl as encompassing heteroaromatic rings. Thus, it is unclear how one can obtain aromatic hydrocarbon rings from C1, C2, or C3 can form an aromatic ring.

Claim 4 recites that that R2, R4, R6, and R8 are any one selected from the group consisting of C1 to C5 alkyl group and C1 to C5 aryl groups. The recitation of the C1 to C5 aryl group renders the scope of the claim confusing given that it is unclear how a C1, C2, C3, or C4 aryl group exists. That is, an aryl group or compound is an aromatic hydrocarbon having a ring structure characteristic of benzene, naphthalene, etc. To that it noted that the instant Specification does not provide a working or technical definition of “aryl”. That is, the instant Specification does not provide a definition that defines aryl as encompassing heteroaromatic rings. Thus, it is unclear how one can obtain aromatic hydrocarbon rings from C1, C2, C3, or C4 can form an aromatic ring.

Claim 6 recites that that R2, R4, R6, and R8 are any one selected from the group consisting of C1 to C5 alkyl group and C1 to C5 aryl groups. The recitation of the C1 to C5 aryl group renders the scope of the claim confusing given that it is unclear how a C1, C2, C3, or C4 aryl group exists. That is, an aryl group or compound is an aromatic hydrocarbon having a ring structure characteristic of benzene, naphthalene, etc. To that it noted that the instant Specification does not provide a working or technical definition of “aryl”. That is, the instant Specification does not provide a definition that defines aryl as encompassing heteroaromatic rings. Thus, it is unclear how one can obtain aromatic hydrocarbon rings from C1, C2, C3, or C4 can form an aromatic ring.

Claim 18 recites that that R2, R4, R6, and R8 are any one selected from the group consisting of C1 to C5 alkyl group and C1 to C5 aryl groups. The recitation of the C1 to C5 aryl group renders the scope of the claim confusing given that it is unclear how a C1, C2, C3, or C4 1, C2, C3, or C4 can form an aromatic ring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a1) as being anticipated by McCormick et al (see Inclined 1D →2D Polycatenation of Chiral Chains with Large -Surfaces, cited on IDS filed on 4/15/2020).

Regarding claim 1, McCormick et al discloses the following organic chiral compound (Page 8235 – Figure 2 Compound (a)):

    PNG
    media_image1.png
    315
    188
    media_image1.png
    Greyscale
.
This compound corresponds to recited Chemical Formula 2, i.e.

    PNG
    media_image2.png
    113
    189
    media_image2.png
    Greyscale
,
where R6 and R8 are methyl, i.e. C1 alkyls, and R5 and R7 are COOH, i.e. carboxyl groups, and X2 is:

    PNG
    media_image3.png
    117
    190
    media_image3.png
    Greyscale
.
While there is no disclosure that the compound is an a chiral organic ligand as presently claimed, applicants’ attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. chiral organic ligand, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art compound and further that the prior art structure which is a compound identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 2, McCormick et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R6 and R8 are methyl, i.e. C1 alkyls, and R5 and R7 are COOH, i.e. carboxyl groups.

Regarding claim 3, McCormick et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R6 and R8 are methyl, i.e. C1 alkyls, and R5 and R7 are COOH, i.e. carboxyl groups.

In light of the above, it is clear that McCormick anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Draper et al (see attached pages of Reversible Photoreduction as a Trigger for Photoresponsive Gels).

Regarding claim 1, Draper et al discloses the following organic chiral compound (Page 6337, Figure 1 (a)):

    PNG
    media_image4.png
    161
    556
    media_image4.png
    Greyscale
.
While this compound is not given by recited Chemical Formulas 1 or 2, it is noted that the compound disclosed by the reference is an isomer of that claimed, where the R1 and R3 or R5 and R5 are carboxyl groups, and R2 and R4 or R6 and R8 are isopropyl, i.e. C3 alkyls; X1 and X2 are given as:

    PNG
    media_image5.png
    118
    270
    media_image5.png
    Greyscale
.
As discussed above, the compound disclosed by the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious 
While there is no disclosure that the compound is an a chiral organic ligand as presently claimed, applicants’ attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. chiral organic ligand, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art compound and further that the prior art structure which is a compound identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 2, Draper et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1 and R3 or R5 and R5 are carboxyl groups, and R2 and R4 or R6 and R8 are isopropyl, i.e. C3 alkyls.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Boer et al (see attached pages of Liquid-Phase Enantioselective Chromatographic Resolution Using Interpenetrated, Homochiral Framework Materials).

Regarding claim 1, Boer et al discloses the following enantiomeric organic ligand (Page 11309 – Figure 1):


    PNG
    media_image6.png
    161
    337
    media_image6.png
    Greyscale

While this compound is not given by recited Chemical Formulas 1 or 2, it is noted that the compounds disclosed by the reference are isomers of that claimed, where the R1 and R3 or R5 and R7 are carboxyl groups, and R2 and R4 or R6 and R8 are methyl, i.e. C1 alkyls; X1 and X2 are given as:

    PNG
    media_image3.png
    117
    190
    media_image3.png
    Greyscale
.
As discussed above, the compound disclosed by the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 2, Boer et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1 and R3 or R5 and R7 are carboxyl groups, and R2 and R4 or R6 and R8 are methyl, i.e. C1 alkyls.

Regarding claim 3, Boer et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1 and R3 or R5 and R7 are carboxyl groups, and R2 and R4 or R6 and R8 are methyl, i.e. C1 alkyls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gao et al (US 2005/0277120).

Specifically, Gao et al discloses the following organometallic complex (Page 15 – claim 19):

    PNG
    media_image7.png
    313
    679
    media_image7.png
    Greyscale
.
However, the reference does not disclose the chiral complex as recited in claim 4, an organic electronic device comprises a chiral complex as recited in claim 6, or a method of manufacturing an organic electronic device comprising a chiral complex as recited in claim 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767